DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-14 are pending.
Claim 6 is cancelled.
Examiner decided to withdraw 101 rejection because applicant’s amendment to the claims overcome the rejection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jared L. DuJack (Reg. No. 72,646) on January 12, 2022.

The application has been amended as follows: 
1. (Proposed) A method for predictive operational planning in a microgrid with a connection to a primary grid, wherein the microgrid includes a plurality of nodes, wherein the method comprises:
i) standby for power exchange, (ii) power exchange requested and (iii) active power exchange, and
	- performing the operational planning on the basis of a result of the optimization, wherein the operational planning includes a power exchange between the microgrid and the primary grid via the connection, and wherein performing the operational planning includes controlling one or more nodes of the plurality of nodes and[[/or]] configuring an architecture of the microgrid,
- receiving a control signal indicative of a requested power exchange, and
	- triggering performance of the optimization on the basis of the control signal.

2. (Previously Presented) The method as claimed in claim 1,
	wherein the constraint in time intervals with system state (i) standby for power exchange defines a buildup of a power reserve for one or more nodes of the plurality of nodes of the microgrid.

3. (Previously Presented) The method as claimed in claim 2,
	wherein the constraint in time intervals with system state (iii) active power exchange allows a reduction of the power reserve for performing the power exchange.


	wherein time intervals with system state (ii) power exchange requested follow time intervals with state (i) standby for power exchange,
	wherein time intervals with system state (iii) active power exchange follow time intervals with state (ii) power exchange requested.




5. (Previously Presented) The method as claimed in claim 1, 
wherein the group from which the system states are selected furthermore comprises: (iv) regeneration,
	wherein time intervals with system state (iv) regeneration follow time intervals with system state (iii) active power exchange,
	wherein the constraint in time intervals with system state (iv) regeneration defines a restoration of a power reserve that was reduced in time intervals with system state (iii) active power exchange. 

6. (Cancelled)

7. (Currently Amended) The method as claimed in claim [[6]] 1, further comprising:
	- prior to performance of the optimization and on the basis of the control signal: 
i) standby for power exchange into time intervals with system state (ii) power exchange requested.

8. (Previously Presented) The method as claimed in claim 1,
	wherein the constraint in time intervals with system state (iii) active power exchange takes into consideration a prescribed value for the power exchange.

9. (Previously Presented) The method as claimed in claim 8,
	wherein the constraint in time intervals with system state (iii) active power exchange takes into consideration a positive tolerance and/or negative tolerance for the prescribed value.

10. (Previously Presented) The method as claimed in claim 1,
wherein the constraint takes into consideration the power exchange as a positive power reserve for a node of the plurality of nodes of the microgrid that describes the connection in time intervals with system state (iii) active power exchange.

11. (Previously Presented) The method as claimed in claim 1,
	wherein the constraint takes into consideration a prescribed length of time for the time intervals with system state (ii) power exchange requested.

12. (Previously Presented) The method as claimed in claim 1, 
	wherein the optimization is performed as integer linear optimization.

Examiner’s Statement of Reason for Allowance
Claims 1-5 and 7-14 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Brockman et al. (USPGPUB 20170092055) discloses a Systems and methods for aggregating and integrating distributed grid element inputs are disclosed.  A data platform is provided for a distribution power grid.  The data platform provides a crowd-sourced gaming system for identifying grid elements and determining dynamic electric power topology.  The data platform also provides an interactive interface for displaying a view of a certain area with identified grid elements, GU et al (USPGPUB 20180358840) discloses a decentralized voltage control method for a microgrid based on nonlinear state observers, in which the state observer of each distributed generation estimates the output voltages and reactive power values of other distributed generations in real time, and the secondary voltage control is started to achieve accurate reactive power sharing and average voltage restoration of the microgrid, thereby improving the stability and the performance of the microgrid, and Lin et al. (USPPUB 2016/0241040) disclosed microgrid controller includes a database in communication with a processor.  The processor is operable to receive at least one microgrid input, to determine a first plurality of optimal power characteristic levels at a corresponding one of a plurality of first time intervals for a first time period, and to determine a second plurality of optimal power characteristic levels of a device determined at a corresponding one of a plurality of second time intervals for a second time period, none of these 
Claim 1, performing a discrete-time optimization of a target function for a planning interval comprising multiple time intervals by taking into consideration a constraint, wherein the target function and/or the constraint is determined on the basis of multiple system states of the microgrid according to which the time intervals are classified, wherein the system states are selected from the following group: (i) standby for power exchange, (ii) power exchange requested and (iii) active power exchange, and
	- performing the operational planning on the basis of a result of the optimization, wherein the operational planning includes a power exchange between the microgrid and the primary grid via the connection, and wherein performing the operational planning includes controlling one or more nodes of the plurality of nodes and[[/or]] configuring an architecture of the microgrid,
- receiving a control signal indicative of a requested power exchange, and
	- triggering performance of the optimization on the basis of the control signal.
Claim 13, performing a discrete-time optimization of a target function for a planning interval comprising multiple time intervals and by taking into consideration a constraint, wherein the target function and/or the constraint is determined on the basis of multiple system states of the microgrid according to which the time intervals are classified, wherein the system states are selected from the following group: (i) standby for power exchange, (ii) power exchange requested and (iii) active power exchange, and
	- performing the operational planning on the basis of a result of the optimization, wherein the operational planning includes a power exchange between the microgrid and the primary grid via the connection, and wherein performing the operational planning includes controlling one or more nodes of the plurality of nodes and[[/or]] configuring an architecture of the microgrid,
- receiving a control signal indicative of a requested power exchange, and
	- triggering performance of the optimization on the basis of the control signal.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119      


	- performing a discrete-time optimization of a target function for a planning interval comprising multiple time intervals and by taking into consideration a constraint, wherein the target function and/or the constraint is determined on the basis of multiple system states of the microgrid according to which the time intervals are classified, wherein the system states are selected from the following group: (i) standby for power exchange, (ii) power exchange requested and (iii) active power exchange, and
	- performing the operational planning on the basis of a result of the optimization, wherein the operational planning includes a power exchange between the microgrid and the primary grid via the connection, and wherein performing the operational planning includes controlling one or more nodes of the plurality of nodes and[[/or]] configuring an architecture of the microgrid,
- receiving a control signal indicative of a requested power exchange, and
	- triggering performance of the optimization on the basis of the control signal.

14. (Original) The device as claimed in claim 13,
wherein the device is configured to perform the method as claimed in claim 1.